Exhibit 10.38

First Chester County Corporation

ID: 23-2288763

Notice of Grant of Stock Options and Option Agreement

 

Name    Option Number:         XXX Address 1    Plan:                 XXXX
Address 2    ID:                   XX-XX-XXX

Effective X/X/XXX, you have been granted a(n) Incentive Stock Option to buy
XXX.XX shares of First Chester County Corporation (the Company) stock at $XX.XX
per share.

The total option price of the shares granted is $XX,XX.XX.

Shares in each period will become fully vested on the date shown.

 

Shares   Vest Type     Full Vest     Expiration   XX.XX     On Vest Date       
X/X/XXXX        X/X/XXXX   

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

First Chester County Corporation   Date   Name   Date  

 

1



--------------------------------------------------------------------------------

OPTION TERMS AND CONDITIONS

(WITH VESTING)

INCENTIVE STOCK OPTION (“ISO”)

KEY EMPLOYEE PLAN

In view of your substantial contributions toward the achievement of the business
goals and objectives of First Chester County Corporation (the “Company”) and
First National Bank of Chester County (the “Bank”) and the expectation of your
future contributions, the Board of Directors of the Company is pleased to award
you an option to purchase shares of the Common Stock of the Company pursuant to
the First Chester County Corporation 1995 Stock Option Plan (the “Plan”). The
option terms and conditions set forth herein together with the attached Notice
of Grant of Stock Options and Option Agreement (the “Notice”) will serve as a
stock option agreement (the “Option Agreement”) between you and the Company, and
the terms and conditions set forth herein are hereby incorporated into the
Notice. A copy of the Plan is attached as Exhibit “A” and should be read in
conjunction with this Option Agreement. The option awarded to you is subject to
the following terms and conditions:

 

1. NUMBER OF SHARES:

You are awarded an option (“Option”) to purchase such number of shares of the
Common Stock of the Company (the “Option Shares”) set forth in the Notice.

 

2 TYPE OF OPTIONS:

The Option awarded to you is intended to be an Incentive Stock Option or ISO as
such terms are defined in the Plan.

 

3. EXERCISE PRICE:

The Option Shares may be purchased upon your exercise of this Option for the
price per share set forth in the Notice (the “Option Price”).

 

4. DATE OF GRANT OF AWARD:

The grant date of the award of this Option is the date set forth in the Notice
as the effective date of the grant (the “Grant Date”).

 

5. EXERCISE:

This Option shall vest at the rate and on the dates set forth in the Notice,
provided the Optionee is in the employ of the Company on each such vesting date.
Your Option may not be exercised for six months following the Grant Date.
Thereafter, this Option shall be exercisable

 

2



--------------------------------------------------------------------------------

up to the amount vested through the Exercise Date (as defined herein) to the
extent it has not been earlier exercised. Notwithstanding the foregoing, you may
only exercise your Option prior to its expiration. Your Option expires on the
tenth anniversary of the Grant Date (with respect to any number of shares
subject to this option not previously exercised), but may expire earlier upon
the first to occur of the following:

(a) Five years from the Grant Date if, on such date you own, directly or by
attribution, shares possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or the Bank);

(b) The date set by the Board of Directors of the Company to be an accelerated
expiration date after a finding by the Board of Directors of the Company that a
change in the financial accounting treatment for Options from that in effect on
the date the Plan was adopted materially adversely affects or, in the
determination of such Board of Directors, may materially adversely affect in the
foreseeable future, the Company and/or the Bank;

(c) Expiration of one year from the date your employment with the Company or the
Bank terminates other than due to circumstances described by Subsection (d),
below, provided that this Option may cease to be an ISO, if it would otherwise
qualify as an ISO under Section 422 of the Code, if not exercised within three
months from the date your employment with the Company or the Bank terminates;

(d) A finding by the Committee, after full consideration of the facts presented
on behalf of both the Company and you, that you have been discharged from
employment with the Company or the Bank for Cause (as defined in the Plan). In
the event of a finding that you have been discharged for Cause, in addition to
immediate termination of the Option, you shall automatically forfeit all Option
Shares for which the Company has not yet delivered the share certificates upon
refund of the Option Price; or

(e) The Committee can accelerate the expiration date in the event of a “Change
in Control” (as defined in the Plan), provided the Committee gives you written
notice at least thirty (30) days before the date so fixed.

 

6. NOTICE OF EXERCISE AND PAYMENT:

To exercise your Option, you must provide written notice of the exercise marked
for the attention of the Secretary of the Company specifying the number of
Option Shares to be purchased and satisfying the securities law requirements set
forth below. You shall also include payment of the Option Price with such
written notice in cash or bank check, payable to the order of the Company. Upon
receipt of such notice and payment in complete and otherwise acceptable form,
the Company will issue you a certificate for the number of Option Shares with
respect to which you have exercised the Option.

 

3



--------------------------------------------------------------------------------

7. SECURITIES LAW REQUIREMENTS:

This Option may not be exercised if the issuance of the Option Shares upon such
exercise would constitute a violation of any applicable federal or state
securities laws or other laws or regulations. As a condition to the exercise of
this Option, the Company may require the Optionee to make any representations
and warranties to the Company as the Company deems necessary or appropriate
under any applicable law or regulation.

 

8. EXERCISE DATE:

The date on which the Company receives the documents specified above in complete
and otherwise acceptable form and the payments specified above will be treated
as the Exercise Date with respect to your exercise of the stock option.

 

9. WITHHOLDING OF TAXES:

Upon exercise of your Option, the Company shall have the right to (a) require
you to remit to the Company an amount sufficient to satisfy any federal, state
and/or local withholding tax requirements prior to the delivery or transfer of
any certificate or certificates for such Option Shares or (b) take whatever
action it deems necessary to protect its interests.

 

10. NON-ASSIGNABILITY OF OPTION:

Except as provided by the Plan, the Option awarded to you is exercisable only by
you. The Option may not be transferred, assigned, pledged as security or
hypothecated in any way and is not subject to execution, attachment or similar
process. Upon any attempt by you to transfer, assign, pledge, hypothecated or
otherwise dispose of this Option or of any portion thereof or upon the levy of
any execution, attachment or similar process on this Option or on any portion
thereof, the Option awarded to you will immediately expire with respect to the
number of shares not exercised prior to such event.

 

11. NOTICE OF DISPOSITION

You agree to provide written notice to the Company if you sell, transfer or
otherwise dispose of any Option Shares on or prior to the later of (a) the date
which is two (2) years after the Date of Grant or (b) the date which is one
(1) year after the date the Company transferred the Option Shares to you.

 

12. RIGHTS IN SHARES SUBJECT TO OPTION:

You will not be treated as a holder of any of the shares subject to this Option
or of any rights of a holder of such shares unless and until the shares are
issued to you as evidenced by stock certificates.

 

4



--------------------------------------------------------------------------------

13. AFFECT ON EMPLOYMENT RELATIONSHIP:

This Option Agreement is not an employment agreement or service contract.
Therefore, none of the rights awarded to you by this letter affect, in any way,
your employment or service relationship with the Company or the Bank.

 

14. OPTION AWARDED SUBJECT TO PLAN PROVISIONS:

The Plan provisions take precedence over the provisions of this Option
Agreement. Therefore, in the case of any inconsistency between any provision of
this Option Agreement and any provision of the Plan in effect on the Grant Date,
the provision of the Plan will control.

 

15. COUNTERPARTS:

If you accept the Option award described herein, you should date and sign the
attached copy of the Notice in the spaces indicated and return it to the Company
marked for the attention of the Treasurer. The Notice may be executed in one or
more counterparts each of which shall be deemed an original and all of which
shall be deemed one and the same agreement.

 

5